DETAILED ACTION
Claims 1-12 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 5, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Harris (US 2013/0071103 A1).

  	As per claim 1, Applicant Admitted Prior Art (AAPA from herein) discloses a lens device with a shading structure (AAPA, fig. 1, lens device 1a), comprising: 
  	a control module, comprising a control circuit board and a photosensitive element installed at the control circuit board (AAPA, fig. 1, lens device 1a, photosensitive element 30a and the circuit board attached to it, see para 0003); 
  	a light emitting module (AAPA, fig. 1, lens device 1a, light emitting element 20a and light circuit board underneath it is attached to), comprising a light source circuit board and a light emitting element (AAPA, fig. 1, lens device 1a, light emitting element 20a) installed at the light source circuit board (AAPA, fig. 1, lens device 1a, light source circuit board is board underneath light emitting element 20a), and the light source circuit board being electrically coupled to the control circuit board (AAPA, fig. 1, lens device 1a, circuit board is board attached to photosensitive element 30a); 
  	a lens module, configured to be corresponsive to the photosensitive element and installed on a side of the control circuit board, and the lens module comprising a lens barrel and a plurality of lenses installed in the lens barrel (AAPA, fig. 1, lens device 1a, lens module 10a, furthermore lens barrel is barrel holding the multiple lens); 
  	a focusing lens, installed at a front end of the lens modules (AAPA, fig. 1, lens device 1a, lens module 10a, focusing lens 40a); 

  	
  	AAPA fails to teach a hood, coupled to the lens barrel, and having a shading section outwardly extending from a front edge of the lens barrel, for blocking and preventing the light reflected from the reflector from entering into the lens barrel directly. However, Harris discloses a polarizing hood, comprising a hood body 110 which may be attached to a lens barrel and camera body extending outwardly to absorb light (Harris, figs. 1a and 1b, hood body 110, see para 0030 and 0036). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of AAPA in view of Harris, as a whole, by incorporating the hood body as disclosed by Harris, into the lens device as taught by AAPA by mounting the hood body onto the end of the lens module, because doing so would block unwanted incoming light, thus improving the image quality of images being captured. 
  	

  	As per claim 5, AAPA in view of Harris, as a whole, further discloses the lens device with a shading structure as claimed in claim 1, wherein the light source circuit board has a through hole formed at the center thereof, and the lens barrel is passed 

  	As per claim 6, AAPA in view of Harris, as a whole, further discloses the lens device with a shading structure as claimed in claim 1, wherein the light emitting element comes with a plural quantity, and the light emitting elements are disposed around the periphery of the through hole (AAPA, fig. 1, lens device 1a, light emitting element 20a, is disposed on both sides of the through hole, where the lens module 10a where the lens barrel is located). 

   	As per claim 10, AAPA in view of Harris, as a whole, further discloses the lens device with a shading structure as claimed in claim 1, wherein the lens module further comprises a lens mount, and the lens mount is combined with the lens barrel and fixed onto the control circuit board (AAPA, fig. 1, lens device 1a, lens module 10a, lens mount is the very outside periphery of the lens module 10a, which is fixed onto the circuit board where photosensitive element 30a is attached to). 

   	As per claim 11, the lens device with a shading structure as claimed in claim 1, wherein the hood and the lens barrel are integrally formed.

  	AAPA fails to teach the limitations as recited above in claim 11. However, Harris discloses a polarizing hood, comprising a hood body 110 which may be attached to a 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of AAPA in view of Harris, as a whole, by incorporating the hood body as disclosed by Harris, into the lens device as taught by AAPA by mounting the hood body onto the end of the lens module integrally, because doing so would block unwanted incoming light, thus improving the image quality of images being captured.  	


  	As per claim 12, the lens device with a shading structure as claimed in claim 1, wherein the hood and the lens barrel are two separate components.

  	AAPA fails to teach the limitations as recited above in claim 12. However, Harris discloses a polarizing hood, comprising a hood body 110 which may be attached to a lens barrel and camera body extending outwardly to absorb light which may be formed and conformed to any shape or configuration (Harris, figs. 1a and 1b, hood body 110, see para 0030 and 0036).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of AAPA in .


Allowable Subject Matter
4.  	Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697          

/LIN YE/Supervisory Patent Examiner, Art Unit 2697